Title: Oct. 20. Sunday.
From: Adams, John
To: 


       Rising early this Morning and ringing for a Servant, was told that my Servant and most of those of the House were gone to Mass.—The Name of the Keeper of the Prince Cardinal is Van Opdorp.
       Spent the whole day in travelling from Breda to Antwerp, without eating or drinking. The Distance is only ten Leagues. Put up at the grand Laboureur, opposite the Church with the Statue of the Prophet Elias upon it. The Coaches in great Numbers were driving backwards and forwards upon the Place Demier, as upon the Boulevards at Paris. It was Sunday Evening, and this March and Countermarch was for Pleasure and for Health.
       Thus four days have been compleatly consumed in passing from the Hague to Antwerp, and We have seen nothing and conversed with  Nobody, so bad have been the Roads and so cold and rainy the Weather.—Reached Antwerp at Night and lodged at the Gran Laboureur upon the Place de Mier, where the Emperor lodged last Year and left his Portrait, which We saw, and an Inscription, in the Entry. Joseph 2d logé ici  day of  1781.
       This Evening all the Carriages of the Town were parading in the Place de Mier, full of Ladies and Gentlemen as on the Boulvards at Paris.
      